UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2012 Or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period fromto COMMISSION FILE NUMBER: 000-51895 POLYMEDIX, INC. (Exact Name of Registrant as Specified in Its Charter) DELAWARE 27-0125925 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 170 N. Radnor-Chester Road; Suite 300 Radnor, PA19087 (Address of Principal Executive Offices) (484) 598-2400 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.þYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). þ Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer oAccelerated filerxNon-accelerated fileroSmaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNoþ As of May 4, 2012 the issuer had 106,789,945 shares of issued and outstanding common stock, par value $0.001 per share. POLYMEDIX, INC. INDEX PART I - FINANCIAL INFORMATION Item 1.Financial Statements (unaudited) Page CONDENSED CONSOLIDATED BALANCE SHEETS – as of March 31, 2012 and December 31, 2011 2 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS – for the Three -Months Ended March 31, 2012 and 2011 and for the Period from August 8, 2002 (Inception) to March 31, 2012 3 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS – for the Three-Months Ended March 31, 2012 and 2011 and for the Period from August 8, 2002 (Inception) to March 31, 2012 4 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 5 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3.Quantitative and Qualitative Disclosures About Market Risk 16 Item 4.Controls and Procedures 16 PART II - OTHER INFORMATION Item 1A.Risk Factors 17 Item 4.Mine Safety Disclosures 31 Item 5.Other Information 31 Item 6.Exhibits 32 SIGNATURES 33 EXHIBITS INDEX 34 1 PART I - FINANCIAL INFORMATION Item 1.Financial Statements. PolyMedix, Inc. (A Development Stage Company) Condensed Consolidated Balance Sheets (unaudited) (in thousands) March 31, December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Prepaid expenses and other current assets Grant and contract receivable Short-term investments Total current assets Property and Equipment: Computers Office furniture and lab equipment Accumulated depreciation ) ) Total property and equipment Long-term assets – other 23 35 TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable $ $ Accrued expenses Current portion of long-term debt Total current liabilities Long-term debt, less current portion Deferred rent Derivative Liability Total liabilities Commitments and contingencies Stockholders’ Equity: Preferred Stock ($0.001 par value; 10,000 shares authorized; 0 issued and outstanding at March 31, 2012 and December 31, 2011) - - Common Stock ($0.001 par value; 250,000 shares authorized; 106,575 issued and outstanding at March 31, 2012 and December 31, 2011, respectively) Additional paid-in capital Deficit accumulated during the development stage ) ) Total stockholders’ equity ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 PolyMedix, Inc. (A Development Stage Company) Condensed Consolidated Statements of Operations (unaudited) (in thousands, except per share amounts) Three-Months Ended March 31, For the period August 8, 2002 (Inception) to March 31, Revenues: Grant and research revenues $ $ $ Total revenues Operating expenses: Research and development General and administrative Total operating expenses Other Income and expenses: Interest income 15 18 Interest expense ) ) ) Loss on derivative instrument ) - ) Total other income (expense) Net loss $ ) $ ) $ ) Beneficial conversion feature on Series 2008 preferred stock, conversion inducement and dividends on Series 1 preferred stock - - ) Net loss attributable to common stockholders $ ) $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) Weighted average common shares outstanding - basic and diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 3 PolyMedix, Inc. (A Development Stage Company) Condensed Consolidated Statements of Cash Flows (unaudited) (in thousands) Three-Months Ended March 31, For the period August 8, 2002 (Inception) to March 31, 2012 Cash Flows from Operating Activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation 74 42 Amortization 12 12 94 Accretion of discount on investment securities - - ) Stock-based compensation Non-cash interest expense 30 30 Non-cash interest income ) (8
